421 So. 2d 710 (1982)
Dean E. HAHN, Appellant,
v.
STATE of Florida, Appellee.
No. AM-331.
District Court of Appeal of Florida, First District.
November 9, 1982.
Dean E. Hahn, pro se, appellant.
Jim Smith, Atty. Gen., John W. Tiedeman, Asst. Atty. Gen., for appellee.
MILLS, Judge.
Hahn appeals denial of his motion for post-conviction release, Rule of Criminal Procedure 3.850.
Hahn asserts that his appointed counsel's failure to advise him that as a resident alien he faced deportation after his guilty plea deprived him of effective assistance of counsel, see Edwards v. State, 393 So. 2d 597 (Fla. 3d DCA 1981). We disagree and affirm.
We note at the outset that no record was developed on the factual questions of: 1) is Hahn an alien; 2) what advice was given Hahn; and 3) how many prior convictions does Hahn have. These questions must be answered before prejudice to Hahn could be established.
We do not remand, however, because we decide as a matter of law that Hahn has not alleged ineffective assistance of counsel. In Knight v. State, 394 So. 2d 997 (Fla. 1981), our Supreme Court announced a four-point test. We focus on the second point. We are of the opinion that the omission complained of by Hahn is not a substantial and serious deficiency measurably below competent counsel. In the northern part of this State, counsel would not reasonably expect his client to be an alien. This possibly distinguishes Edwards, supra, which dealt with an attorney in Miami.
We acknowledge conflict with Edwards.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.